71 Clinton St. Apts. LLC v Ilana Indus. LLC (2015 NY Slip Op 01874)





71 Clinton St. Apts. LLC v Ilana Indus. LLC


2015 NY Slip Op 01874


Decided on March 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 5, 2015

Mazzarelli, J.P., Sweeny, Moskowitz, Clark, Kapnick, JJ.


382040/110 -14441 14440 14439 14438 14437

[*1] 71 Clinton Street Apartments LLC, as assignee of People's United Bank, as successor by merger to Bank of Smithtown, Plaintiff-Respondent, —
vIlana Industrial LLC, et al., Defendants-Appellants, Park Avenue Funding, LLC, et al., Defendants.


Rosenberg & Estis, P.C., New York (Norman Flitt of counsel), for appellants.
Pryor Cashman LLP, New York (Todd E. Soloway of counsel), for respondent.

Amended judgment of foreclosure, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered July 15, 2013, in favor of plaintiff, unanimously affirmed, without costs. Appeal from the prior judgment of foreclosure, entered March 1, 2013, and from orders, entered on or about January 19, 2012, July 13, 2012, September 20, 2012, and July 15, 2013, unanimously dismissed, without costs, as subsumed in the appeal from the amended judgment.
Plaintiff presented a prima facie right to foreclosure by producing the mortgage documents and undisputed evidence of defendant's nonpayment, and, in opposition, defendants failed to establish the existence of a triable issue regarding their affirmative defenses (see e.g. Red Tulip, LLC v Neiva, 44 AD3d 204, 209 [1st Dept 2007], lv dismissed 10 NY3d 741 [2008]). Nothing in the record casts doubt on whether the note and mortgage were validly assigned to [*2]plaintiff (see 71 Clinton St. Apts. LLC v 71 Clinton Inc., 114 AD3d 583 [1st Dept 2014]).
We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 5, 2015
CLERK